Order filed, March 16, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00057-CV
                                 ____________

                       NATALIE Y. MOORE, Appellant

                                         V.

                          MARIA BENITEZ, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1146033


                                     ORDER

      The reporter’s record in this case was due March 9, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Alexandra L. McDaniel, the court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Bourliot, Hassan and Poissant.